Citation Nr: 1125110	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-36 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM-II).

2.  Entitlement to service connection for bilateral testicular cancer.

3.  Entitlement to service connection for chronic left ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 until March 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before a member of the Board in August 2010.  In October 2010, this request was withdrawn.

In numerous statements, the Veteran has indicated his dissatisfaction with an RO decision of August 1972 denying service connection for bilateral atrophy of the testes for treatment purposes.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a) (2010).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Here, if the Veteran wishes to pursue a CUE claim, he is at liberty to do so by submitting a letter indicating such intention and raising specific allegations of error in the RO's prior decision.
 

FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within one year of separation, and is not attributable to service, including to exposure to Agent Orange.

2.  Bilateral testicular cancer was not manifest in service or within one year of separation, and is not attributable to service, including to exposure to Agent Orange.

3.  An in-service left ankle injury resolved without residuals.

4.  A chronic left ankle disability was not manifest during service, or within one year of separation, and is attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Testicular cancer was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A left ankle sprain was not incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examinations in October 2009 and January 2010, during which examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant are found to have been adequate.

Under the VCAA, VA's duty to provide an examination is limited to circumstances in which there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the stand tad of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the service treatment records are silent as to any complaints or treatment referable to DMII.  While the Veteran has indices his belief that DMII is related to in-service chemical exposures, the disability did not manifest until 2006, 34 years after separation.  Consequently, a VA examination as to the etiology of DMII is not warranted, even under the low threshold of McLendon.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct (See 38 C.F.R. § 3.301(c) (2010)) or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition (See 38 C.F.R. § 3.303 (2010)).

38 C.F.R. § 3.316 (2010).

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b) (2010).  38 C.F.R. § 3.316 (2010); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2010).  In this case, however, the Veteran has not alleged, and the evidence does not indicate, service within Vietnam and thus the provisions of 38 C.F.R. § 3.307(a) are not for application.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Service connection for arthritis or diabetes mellitus may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As an initial matter, the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.


Diabetes Mellitus, Type II

The Veteran is claiming entitlement to service connection for DMII, to include as due to exposure to Agent Orange.  Service treatment records do not reflect treatment referable to DMII, and on examination at separation in March 1972, urinalysis for sugar was negative and the endocrine system was normal.

With regard to purported exposure to Agent Orange, the Veteran has indicated that while stationed in Okinawa, Japan, he helped to offload drums of chemicals from ships as part of Operation Red Hat.  In August 2009 inquiries by VA revealed that Department of Defense records do not show any use, testing or storage of tactical herbicides such as Agent Orange at any location on Okinawa.  Additionally, while Operation Red Hat involved moving chemical munitions of mustard and nerve agents from Okinawa to Johnston Island in the early 1970s, the operation did not involve Agent Orange.

That service records do not verify exposure to Agent Orange, or in-service symptoms of DMII does not itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that DMII is not related to service and may not be presumed to be related to service, for the reasons discussed below. 

Following separation in March 1972, high blood-glucose findings were noted in March 2004.

In July 2006, the Veteran was noted to have impaired glucose tolerance with blood sugars between 100 and 110.  Additional notations indicate concerns about possible diabetes, and the need for further investigation.  In August 2006, elevated fasting glucose levels were described as "very close to [diabetes mellitus],"and in November 2006 fasting blood sugar levels "look[ed] like [diabetes mellitus] still."

In an October 2008 general medical assessment, DMII was indicated among the Veteran's current disabilities, and on private consultation in July 2010 the Veteran was described as having borderline non-insulin dependent diabetes.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, DMII is not capable of lay observation, however to the extent that some symptoms may be so observable, the Veteran's endorsement of such symptomatology constitutes competent evidence.  Nonetheless, while some symptoms are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of DMII is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly the Veteran's statements averring to the etiology of his DMII are not competent.

In sum, the evidence before the Board indicates that the Veteran may have been exposed to munitions during service.  There is no competent evidence, however, linking such exposures to DMII.  With regard to the Veteran's statements averring to Agent Orange exposure, the Board finds no evidence to support such statements beyond the Veteran's own belief that drums he came in contact with 40 years ago may have contained the herbicide.  The Veteran has not laid an adequate factual foundation for establishing that he was exposed to Agent Orange and the more probative evidence establishes that he was in an area where he could not have been exposed.  His assertion that he was exposed to Agent Orange is not credible.  Here, the most probative evidence establishes that there was a remote post service onset of diabetes that was unrelated to service.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Bilateral Testicular Cancer

Service treatment records indicate acute urethritis due to gonococcus in June 1970.  In June 1971, the Veteran complained of testicular pain and a small cystic lesion of the left testis was noted.  Genitourinary evaluation in July 1971 indicated nodules in the right scrotum, and a separate report indicated a retention cyst in the left testes.  On examination at separation in March 1972, the genitourinary system was normal.

Based on the foregoing, the service treatment records show testicular cysts during service, but that the Veteran's genitourinary system was normal at separation.  Following separation however, the Veteran underwent a VA medical evaluation in May 1972.  At that time, he stated that he had two retention cysts removed from his left tactical in mid to late June 1971 and that he currently had pain in the left testicle.  Examination revealed a history of testicular atrophy since childhood.  There was a small post-operative scar at the base of the penis resulting from removal of a left testicular cyst, but no other residuals.  The Veteran was diagnosed with post-orchitis atrophy of the right testes.  In June 1972, the Veteran endorsed testicular pain, and bilateral testicular atrophy was noted as having been due to orchitis in childhood.

An August 1972 memorandum rating decision was issued regarding the Veteran's eligibility for treatment.  It stated that in August 1972 a retention cyst was removed from the Veteran's left testes and that atrophy of the testes was secondary to childhood orchitis, and was not aggravated by service.

In September 1981, the Veteran was admitted for hospital treatment with a mass in the right testicle.  At that time he endorsed having undergone left orchiectomy and radical retroperitoneal node dissection for a mixed tumor of the left testicle with teratocarcinoma and embryonal carcinoma in 1973.  During his hospital admission, the Veteran underwent a right radical orchiectomy and implantation of a prosthetic testicle.  The removed testicle showed embryonal carcinoma with vascular permeation and extension.

The record indicates that the Veteran was followed for many years to determine if cancer had reoccurred, however no cancer was ever identified.  As a result of the loss of both testicles, he also receives regular injections of testosterone.

On VA examination in October 2009, the Veteran had two saline testicular prostheses.  The examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's current testicular findings, including residuals of testicular cancer, were related to cyst removal in service.  The examiner went on to note that in reaching this conclusion, he consulted with the local Chief of Urology who indicated that there is no clinical evidence of testicular retention cysts causing or being associated with the subsequent development of testicular cancer.

The Board reiterates that, as it the case with DMII, the Veteran is not competent to state the etiology of testicular cancer, and thus his statements averring to a connection between any in-service exposures or disease and post-service diseases leading to the loss of his testicles are of no probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is aware that the Veteran has endorsed a diagnosis of left testicular cancer in 1973, within one year of separation from service.  A review of the claims file, however, indicates only that the Veteran told a physician in 1981 that his left testicle had been removed in 1973 due to cancer and there is no competent medical evidence verifying the Veteran's statement.  Again, the Veteran is not himself competent to comment on the reason for the removal of his left testicle.   Here, we have inadequate information upon which to establish the need for the surgical procedure and the date of the procedure.  We find it not credible that he is unable to contemporaneous documentation of the claimed cancer, to include surgical records, hospital records, insurance records and the records of follow-up that one would expect for cancer.

Of far greater value is the competent opinion of the VA examiner in 2009 who stated that the Veteran's in-service symptoms were not related to post-service testicular cancers. 

In total, the evidence indicates that the Veteran has claimed entitlement to service connection for bilateral testicular cancer.  The competent evidence of record indicates that to the extent that the Veteran had testicular cancer, such disability was unrelated to in-service symptomatology associated with the genitourinary system.

The Veteran has also claimed entitlement to special monthly compensation (SMC) for loss of a creative organ.  SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (West 2002), and 38 C.F.R. §§ 3.350, 3.352 (2010).

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC may be paid for loss of use of a creative organ.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  The General Counsel has provided an opinion that SMC is awarded for either anatomical loss or loss of use of a creative organ. VAOPGCPREC 93-90; VAOPGCPREC 5-89.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  See 38 C.F.R. § 3.350(a)(1)(i-ii) (2010).

With regard to the Veteran's claim for SMC, the Board has concluded above that there is no evidence, other than the Veteran's own lay assessment, to indicate that the loss of either testicle is related to service.  Accordingly, entitlement to SMC cannot be granted for loss of a creative organ.  Id.
In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Ankle

Service treatment records indicate that in October 1969, the Veteran sprained his right ankle resulting in Achilles tendonitis.  On separation examination in March 1972, the lower extremities were normal.

Based on the foregoing, the service treatment records show in an-service left ankle injury that resolved without residuals.  Although this does not in itself preclude granting service connection, a review of the post-service evidence leads to the conclusion that currently diagnosed left ankle disability is not related to active service. 

Following separation from active service, the Veteran underwent radiographic imaging of the left ankle in January 2003 after falling down a set of stairs.  Imaging revealed no evidence of fracture or dislocation, however there was a small spur on the inferior aspect of the calcaneus and some calcification in the distal Achilles' tendon.  Subsequent evaluation that month indicated tenderness over the anterior talofibular ligament but no edema.  The assessment was of a first degree left ankle sprain.

On VA examination in January 2010, the left ankle showed no constitutional symptoms of arthritis, and the diagnosis was of a left ankle strain.  The examiner opined that the Veteran's current left ankle sprain was less likely than not related to his in-service left ankle sprain, and noted that noted that the in-service injury had previously resolved.

Left ankle pain is capable of lay observation and thus the Veteran's statements relating to left ankle symptomatology constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records reflect a single in-service left ankle injury however on separation examination in 1972 the lower extremities were normal.  

Although the Veteran now avers to continuity of symptomatology the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran had no post-service complaints regarding the left ankle until his 2003 fall, 31 years after separation.  Furthermore, when evaluated in August 1997 for a left knee injury, the Veteran made no mention of any left ankle symptomatology.  Silence when otherwise affirmatively speaking constitutes negative evidence and the Board finds the Veteran's current statements endorsing continuity of symptomatology to be of little probative value.  Far more probative is the normal separation examination, the silence of the record in proximity to separation, and evidence of a post service trauma coupled with the VA opinion.  In sum, the assertion of continuity is not credible.

The totality of the evidence shows that the Veteran had an in-service left ankle injury that resolved without residuals, that arthritis was not noted within one year of separation, and that in 2003 he had an entirely unrelated left ankle injury.  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for DMII is denied.

Service connection for bilateral testicular cancer is denied.

Service connection for chronic left ankle sprain is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


